Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method of monitoring a condition of a SiC MOSFET having combined method steps of  (a) applying a first voltage across a gate-source of a SiC MOSFET in-situ that is greater than a specified threshold voltage for the SiC MOSFET to conduct a current though a channel region in the SiC MOSFET; (b) determining whether the current exceeds a target current that is pre-selected to monitor a drain-source saturation mode resistance of the SiC MOSFET in-situ; (c) increasing the first voltage by an increment and iteratively performing (a) and (b) until the current exceeds the target current whereupon the first voltage is designated as a test gate- source voltage to be used in monitoring the drain-source saturation mode resistance of the SiC MOSFET in-situ; and then detecting a power-on event associated with operation of the SiC MOSFET in-situ for an application that provides an in-situ drain-source voltage across the SiC MOSFET in-situ; applying the test gate-source voltage across the gate-source of the SiC MOSFET; determining a drain current conducted though the channel region in the SiC MOSFET responsive to applying the test gate-source voltage; and determining the drain-source saturation mode resistance for the SiC MOSFET based on the drain current and the in-situ drain-source voltage as recited in claim 1. Claims 2-10 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Sathik et al (Pat# 10,605,854) disclose Method For Estimating Power System Health.
Sjoroos et al (Pat# 10,261,122) disclose Aging Determination Of Power Semiconductor Device In Electric Drive System.
Khan et al (Pat# 9,494,657) disclose State Of Health Estimation Of Power Converters.
Zoels et al (Pat # 8,957,723) disclose Apparatus And Method For Power Switch Health Monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867